UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

TERRENCE K. WILLIAMSON,
Plaintiff,
v.
Civil Case No. 07-1471 (RJL)
HILLARY RODHAM CLINTON,

Defendant.

\J@\./\/\¢/S\i\fé@

/-»~

MEMoRANDUM oPINIoN
(sepcemb@r H, 2010) [#17]

Plaintiff Terrence Williamson ("plaintiff’ or "Williamson"), an employee of the
United States Department of State, brings this action against Hillary Rodham Clinton in
her capacity as Secretary of State, alleging race discrimination and retaliation in violation
of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq. Before the Court is
defendant’s Motion for Summary Judgment. After careful consideration of the parties’
pleadings, the relevant law, and the entire record herein, the defendant’s motion is
GRANTED.

BACKGROUND

Plaintiff is an African-American male and long-time employee of the Foreign
Service in the U.S. Department of State. Pl. Opp’n, Williamson Decl. ("Williamson
Decl.") w l-2. In May 2005 plaintiff, who works in the field of Inforrnation Technology
("IT"), was assigned to a two-year term as Deputy Director for the Executive Directorate

("EX") of the State Department’s Bureau of Inforrnation Resources Management

("IRM"). Compl. 11 20; Def.’s Mot. Summ. J., Ex. 2, Dec. 9, 2006 ("Van Derhoff Decl.
1") 11 9. Shortly thereaf`ter, in September 2005, plaintiff was promoted to the Senior
Foreign Service ("SFS"). Williamson Decl. 11 18; Van DerhoffDecl. 1 11 ll. At that
time, the position of Chief Information Security Officer ("CISO"), an SFS grade position,
which oversaw the Inforrnation Assurance ("IA") arm of the IRM, was being advertised
within the Foreign Service. Pl. Opp’n, Ex. 5, Dec. 18, 2006 ("Van Derhoff Decl. 2") 1111
18-19. As an SFS officer, plaintiff was qualified for the position of CISO. Compl. 11 34.
Nevertheless, plaintiff was ineligible to bid on any new position without first obtaining a
curtailment of his two-year term as Deputy Director, which was not scheduled to expire
until May 2007. Compl. 11 46.

On February 21, 2006, therefore, plaintiff requested a curtailment of his position
as Deputy Director. Compl. 11 46. Plaintiff made his request, both in writing and in
person, to James Van Derhoff ("Van Derhoff"), the State Department’s newly-appointed
Chief Inforrnation Officer ("CIO"), who was in charge of hiring senior IT personnel,
including the CISO. Van Derhoff Decl. 1 1111 47-5 l. Van Derhoff, a white male, was
designated to be the State Department’s next CIO in the Fall of 2005 , officially assuming
the position January 2006. Van Derhoff Decl. 1 1111 16, 19. During plaintiffs meeting
with Van Derhoff, plaintiff expressed his view that as a qualified African-American
candidate, his non-selection for the CISO position would reflect poorly on the State
Department. Compl. 11 48. Indeed, plaintiff specifically commented to Van Derhoff that
he was aware that the State Department’s Undersecretary for Management Henrietta Fore

("the Undersecretary") had been questioned during her confirmation hearing about

2

racially insensitive remarks she had made in the past. Ia’. As a result, plaintiff contended
that his appointment to the position of CISO would be consistent with the
Undersecretary’s stated commitment to promote diversity within the Agency. Id.

On March 14, 2006, Van Derhoff denied plaintiffs curtailment request. Compl. 11
5 0. Van Derhoff cited two reasons for his decision: (l) plaintiff was indispensible in his
current position because he was acting not only as Deputy Director of IRM/EX, but also,

since January 2006, as acting Director; and (2) Van Derhoff was looking for someone

with broader management experience for the CISO role. Compl. 11 51; Van Derhoff Decl.

1 1111 57-58. In addition, as plaintiff was aware, Van Derhoff had been in active
discussions with John Streufert ("Streufert"), the acting CIO of U.S. Agency for
International Development ("USAID"), regarding the CISO position, Van Derhoff Decl.
1 11 47. Indeed, at the time plaintiff approached Van Derhoff regarding his curtailment,
Van Derhoff was leaning in favor of hiring Streufert. Def.’s Mot. Summ. J., Ex. 5,
Williamson Dep. 188:2-189:2; 189:13-17.

At this time of these discussions with Williamson, Van Derhoff was also
completing the hiring of a Director for the State Department’s State Messaging and
Archive Retrieval Toolset ("SMART") program. See Van Derhoff Decl. 1 11 77.
Although plaintiff did not specifically pursue this position, his eligibility for it would
have also required a curtailment of his current assignment. See Def.’s Stmt. of F acts
("Def. Stmt")11 84. After consideration of all IRM senior management, including the

plaintiff, Van Derhoff hired Dr. Glen Johnson, who was, amongst other things, a charter

member of the SMART Steering Committee, for the position, Van Derhoff Decl. 1 1111
82, 96.

On April 20, 2006, having decided on Streufert to take the CISO position, Van
Derhoff made a written request to reclassify the CISO position from SFS to Senior
Executive Service ("SES"), which is part of the Civil Service. Compl. 11 88; Van Derhoff
Decl. 2 11 21. Van Derhoff cited two reasons for his request. The first reason was to
ensure a balance between SFS and SES employees within the senior management
positions under his supervision. The second reason was to enable Streufert, who was an
SES employee, to officially take the CISO position, Van Derhoff Decl. 2 11 21. On June
5, 2006, the reclassification of the CISO position from SFS to SES was approved and in
mid-June Streufert was officially hired as CISO. Def. Stmt. 1111 131-32.

Meanwhile, on April 27, 2006, the Director of the State Department’s
Administration Bureau ("A Bureau") submitted a proposal to Van Derhoff to consolidate
the administrative services of the IRM/EX into the A Bureau. Van Derhoff Decl. 1 11 66.
This proposal was part of an agency-wide effort to move towards a "shared services
environment" in which administrative functions were to be consolidated in various
"Centers of Excellence." Ia'. 1111 62, 64. Although Van Derhoff had heard various
recommendations to move certain functions out of the IRM/EX bureau, including one
recommendation from the plaintiff, himself, there is no evidence that the proposal, much
less the decision, to dissolve the IRM/EX was made before late April. See ia’. 1111 63-65.
On May 15, 2006, after reviewing the proposal, Van Derhoff announced his plan execute

the consolidation to the IRM/EX management, including the plaintiff. Def. Stmt. 11 140.

4

After unsuccessfully objecting to the plan, Williamson requested an immediate detail out
of the Deputy Director position. Ia’. 1111 142, 145; see also Williamson Decl. 11 26. Within
three days, Van Derhoff granted plaintiffs request. Def. Stmt. 11 145. On May 30, 2006,
plaintiff contacted an Equal Employment Opportunity ("EEO") counselor to initiate
administrative proceedings. Compl. 11 69.
ANALYSIS

Defendant moves for summary judgment pursuant to Fed. R. Civ. P. 56. Summary
judgment shall be granted if the record demonstrates "that there is no genuine issue as to
any material fact and that the movant is entitled to judgment as a matter of law." Fed. R.
Civ. P. 56(c); see also Celotex Corp. v. Catretl, 477 U.S. 317, 322 (1986) (citing same).
In deciding whether there is a disputed issue of material fact, the Court must draw all
justifiable inferences in favor of the non-moving party. See Anderson v. Liberly L0bby,
Inc., 477 U.S. 242, 255 (1986). However, in opposing a motion for summary judgment,
the non-moving party "may not rest upon the mere allegations or denials of his pleading,
but . . . must set forth specific facts showing that there is a genuine issue for trial." Ia'. at
248 (citing Fed. R. Civ. P. 56(e)). Moreover, "[t]he mere existence of a scintilla of
evidence in support of the [non-movant]’s position will be insufficient." Ia’. at 25 5. "If
the evidence is merely colorable, or is not significantly probative, summary judgment
may be granted." Id. at 249-50 (citations omitted).

Plaintiff brings his claim of race discrimination and retaliation under Title VII of
the Civil Rights Act, 42 U.S.C. § 2000e et seq. ("Title VII"). Title VII establishes two

elements for an employment discrimination claim: "(i) the plaintiff suffered an adverse

5

employment action (ii) because of the employee's race, color, religion, sex, or national
origin.” Braa'y v. Ojj’ice ofSergeant at Arms, 520 F.3d 490, 493 (D.C. Cir. 2008) (citing
42 U.S.C. § 2000e-2(a)(1)). Likewise, to show retaliation, the plaintiff must have
suffered "(i) a materially adverse action (ii) because he or she had brought or threatened
to bring a discrimination claim." Baloch v. Kempthorne, 550 F.3d 1l91, 1198 (D.C. Cir.
2008).

Generally, discrimination and retaliation claims are analyzed under the burden-
shifting framework established by the Supreme Court in McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973). In an action such as this one, however, where the employer
has asserted a legitimate, non-discriminatory, non-retaliatory reason for an adverse
employment action, our Circuit has simplified the District Court’s inquiry to: "whether
the plaintiff produced sufficient evidence for a reasonable jury to find that the employer's
asserted non-discriminatory reason was not the actual reason and that the employer
intentionally discriminated against the plaintiff on a prohibited basis," such as on the
basis of race or as retaliation for a protected activity under Title VII. Aa’eyemz' v. District
ofColumbia, 525 F.3d 1222, 1226 (D.C. Cir. 2008); Braa’y, 520 F.3d at 494.1 In other

words, to prove pretext, the plaintiff must show "both that the reason was false, and that

l Defendant also argues that summary judgment must be granted because plaintiff failed
to exhaust administrative remedies. Def. Mot. Summ. J. 13-18. Indeed, exhaustion of
administrative remedies is necessary prior to bringing any action under Title VII in
Federal Court. Greer v. Paulson, 505 F.3d 1306, 1316-17 (D.C. Cir. 2007). Plaintiff,
however, argues that he had no reasonable knowledge of the discrimination until
defendant told plaintiff that IRM/EX would be dissolved on May 26, 2006, four days

before plaintiff sought EEO counseling, thereby initiating administrative proceedings. Pl.

Opp’n 17. While the reasonableness of plaintiffs claim is in question, this Court need
not resolve that issue here.

discrimination was the real reason. " St. Mary’s Honor Ctr. v. Hz'cks, 509 U.S. 502, 515
(1993) (emphasis in original). Unfortunately for the plaintiff, he did not do so here.

Plaintiff challenges the defendant’s denial of plaintiff s curtailment request,
refusal to appoint plaintiff to the CISO position, reclassification of the CISO position
from SFS to SES, appointment of Streufert to the CISO position, and failure to consider
plaintiff for other SFS grade positions, such the Director of the SMART program.
Defendant raises the question, in turn, of whether these actions were, in fact, adverse to
the plaintiff. Def. Mot. at 18-21. This question, however, need not be resolved here
because the plaintiff has failed to produce sufficient evidence for a reasonable jury to find
that defendant’s legitimate, non-discriminatory, non-retaliatory explanation is false and
that, instead, defendant’s real reason was discrimination or retaliation. See Braa’y, 520
F.3d at 494; Aa’eyemz`, 525 F.3d at 1226. Simply put, defendant’s reasons for its actions
vis-a-vis plaintiff reflect staffing and institutional changes implemented by a new CIO
(i.e. Van Derhoff) that are reasonable evaluations of the needs, goals and challenges
facing various IT functions and bureaus within the State Department.

Plaintiff claims, nonetheless, that Van Derhoff is "lying" with regard to his
reasoning. Pl. Opp’n at 26-28. I disagree. With respect to plaintiffs failure to secure the
CISO position, Van Derhoff states that he denied plaintiffs curtailment because he
believed that plaintiff was critical in his then-current position as Deputy Director of the
IRM/EX. Van Derhoff Decl. 1 11 57. Indeed, Van Derhoff had named plaintiff acting
Director of IRM/EX in January 2006, shortly after taking over the role of CIO, making

plaintiff the only senior manager in the IRM/EX. Ia’. 11 13. Further, Van Derhoff stated

7

that he wanted plaintiff, with his institutional knowledge and experience, to help
transition a new Director whenever that Director was hired. Ia’. 11 57.2
Plaintiffs argument that Van Derhoff could not have honestly believed that he

needed to keep the plaintiff in his position because Van Derhoff ultimately decided to
consolidate the IRM/EX into the A Bureau is, at best, unpersuasive. Pl. Opp’n at 26-27.
While the record does indicate that Van Derhoff was discussing the idea of "shared
services" throughout the relevant period, plaintiff has offered no evidence to indicate that
Van Derhoff planned on taking steps to substantially limit plaintiff s position, much less
make his position obsolete, at the time he denied plaintiffs curtailment, See Van Derhoff
Decl. 1 1111 62-66. To the contrary, on March 7, 2006, around the time Van Derhoff made
the decision to deny plaintiffs request for curtailment, the IRM/EX Director position was
officially advertised within the Civil Service. Van Derhoff Decl. 1 11 56. Further, Van
Derhoff did not receive the proposal from the Director of the A Bureau outlining a plan to
consolidate the IRM/EX into the A Bureau until April 27, 2006; after the process of re-
classifying the CISO position from SFS to SES was already underway. See ia'. 11 66.
Therefore, because defendant’s explanation is reasonably based on the evidence, there is
"no basis for permitting a jury to conclude that the employer is lying about the underlying

facts." Braa'y, 520 F.3d 495.

2 Plaintiff also claims that by denying his curtailment, Van Derhoff foreclosed his
possible consideration from this and other SFS grade positions. As noted herein,
however, Van Derhoff has provided legitimate reasons for denying plaintiff s curtailment
request. Further, Van Derhoff claims, and plaintiff does not refute, that plaintiff was, in
fact, considered for the position as SMART director.

8

Plaintiff also claims that Van Derhoff is not being honest with regard to the
reclassification of the CISO position from SFS to SES. Pl. Opp’n 27-28. In particular,
plaintiff points to a meeting on June 5, 2006 in which the Undersecretary stated that she
generally would like to see more SFS officers in the "f`unctional bureaus." Ia’. at 27.
Plaintiff then notes that shortly thereafter, the Undersecretary supported the conversion of
the CISO position - which heads a functional bureau, the IRM/IA - from SFS to SES
because Streufert was, according to the Undersecretary, the "right person at the right
time." Ia’. at 27-28. lt is difficult to see, however, how this evidence establishes pretext,
Van Derhoff has explained that his decision was based both on the need to strike a
balance between SES and SFS officers, noting that his senior team was made up of
almost all Foreign Service members, Van Derhoff Decl. 1 11 45, and on the need to
accommodate Streufert’s candidacy for the CISO position, Van Derhoff Decl. 1 11 43.
Because the Undersecretary’s comments were general, they are not necessarily
inconsistent with the hiring-specific determination to reclassify the CISO position.
Plaintiff s evidence is, if anything, far too attenuated to lead a reasonable jury to question
Van Derhoffs stated reasoning.

Plaintiff next claims that defendant is disingenuous in his assessment of plaintiff s
qualifications. Pl. Opp’n 30-33. Importantly, however, Van Derhoff did not claim that
plaintiffs qualifications were in any way unimpressive. See Van Derhoff Decl. 1 11 58.
Instead, Van Derhoff stated that he was looking to make specific changes and did not
believe that plaintiff had the management experience necessary to implement those

changes. See Van Derhoff Decl. 2 11 16. Further, Van Derhoff stated that he did not

9

believe that plaintiff, who had close ties with the outgoing CISO, Jane Scott Norris
("Scott Norris"), would be willing and able to change the direction and culture of the
lRM/IA. See Van Derhoff Decl. 1 1111 59-61.

Plaintiff provides no evidence to undermine this explanation except for evidence
of his own qualifications, which Van Derhoff does not refute. See Pl. Opp’n, Norris
Decl. 1111 41-46. Plaintiff further claims that Van Derhoff was mistaken in his belief that
plaintiff was not supportive of bringing change to the IRM/IA. Williamson Decl. 1111 22-
25. Plaintiff admits, however, that he opposed certain changes, namely the
implementation of customer committees, advocated by Van Derhoff. Plaintiff then
explains why his opposition was justified, but in so doing provides no evidence to
indicate that Van Derhoffs fear that plaintiff would continue the culture and policies of
Scott Norris was, in fact, pretext, Ia’. Instead, plaintiff ironically provides evidence to
explain why Scott Norris’s policies were justified. See Pl. Opp’n Norris Decl. 1111 35-40.

Likewise, while plaintiff raises questions regarding Streufert’s experience and lack
of certifications, plaintiff fails to address Van Derhoff s express reasons for believing
Streufert was the best candidate for the CISO position. See Pl. Opp’n 33-35. Notably,
Van Derhoff believed Streufert capable and willing to turn around the IRM/IA after years
of poor performance, improve its scores and implement cultural change. Van Derhoff
Decl. 2 11 24. Moreover, irrespective of plaintiffs claims to the contrary, Van Derhoff s
belief that Streufert’s qualifications were impressive was reasonable. Ia’.

Ultimately, this Court should not, and may not, impose its own views on the

factors that should be taken into account when making a particular hiring decision,

10

Jackson v. Gonzales, 496 F.3d 703, 709 (D.C. Cir. 2007) ("Particularly given the
dynamic nature of the hiring process, moreover, we have also stated that we will not
second-guess how an employer weighs particular factors in the hiring decision.").
Plaintiffs evidence is thus only relevant in so far as it may weaken Van Derhoffs
justification. See z'a’. Here, the evidence offered simply fails to rise to the level necessary

for a reasonable jury to find that Van Derhoffs reasons were pretext. See z'd.3

CONCLUSION
Accordingly, for the foregoing reasons, the Court GRANTS defendant’s Motion for
Summary Judgment [#17]. An order consistent with this decision accompanies this

Memorandum Opinion.
l

%)~»¢-%w

RK:HARD Er»-tEoN
United States District Judge

3 Plaintiffs remaining evidence of discrimination is largely irrelevant and clearly
insufficient to meet plaintiffs burden. For instance, plaintiff claims disparate treatment,
Pl. Opp’n 37, without showing that others were, in fact, similarly situated. See Neuren v.
Aa'duci, Mastrz`anz`, Meeks & Schill, 43 F.3d 1507, 1514 (D.C. Cir. 1995) (relevant aspects
of employment must be "nearly identical" to show that two employees are similarly
situated). Plaintiff also points to the proximity in time of the events in question, Pl.
Opp’n at 35-36, and to the Undersecretary’s racially insensitive remarks made before she
was confirmed as the Undersecretary for Management, Pl. Opp’n at 36-37. Without
more, however, this evidence is simply not sufficient to defeat summary judgment. See
Woodru/j’v. Peters, 482 F.3d 521, 530 (D.C. Cir. 2007) ("positive evidence beyond mere
proximity is required to defeat the presumption that the proffered explanations are
genuine."); Talavera v. Fore, 648 F. Supp. 2d 118, 132 (D.D.C. 2009) (finding that
unrelated remarks, even when made by a decision-maker, cannot create a triable issue of
discrimination).

ll